          Case 1:17-cv-08987-GHW Document 157 Filed 10/14/20 Page 1 of 3

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 10/14/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
FLATIRON ACQUISITION VEHICLE LLC                                  :
AND CS PARADISO HOLDINGS LLC                                      :     1:17-cv-08987-GHW
                                                  Plaintiffs, :
                                                                  :          ORDER
                              -v -                                :
                                                                  :
  CSE MORTGAGE LLC, CAPITALSOURCE                                 :
  COMMERCIAL LOAN LLC, 2006-2,                                    :
  CAPITALSOURCE FINANCE, LLC, and                                 :
  CAPITALSOURCE, INC.,                                            :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

          Trial in this case is set to begin on October 26, 2020. Pursuant to Rule 43(a) of the Federal

Rules of Civil Procedure, the current COVID-19 pandemic constitutes compelling circumstances

and provides good cause to allow this trial to be conducted remotely via videoconference.

Accordingly, after due deliberation, the Court is prepared to adopt the following virtual hearing

procedures which provide appropriate safeguards in relation to the trial of this matter. Any party

objecting to these procedures or who wishes to suggest alternate procedures shall do so by a letter

submitted on ECF no later than Thursday, October 15, 2020.

IT IS HEREBY ORDERED THAT:

    1. Videoconferencing. The trial shall take place virtually via videoconference as set forth

herein. The provider for videoconferencing will be TrialGraphix. All counsel who participate in the

trial shall participate in appropriate pre-trial technology testing no later than October 19, 2020 and as

may be required by further order of the Court.

    2. Access. No later than October 19, 2020 at 5:00 p.m., the parties shall provide to the Court
         Case 1:17-cv-08987-GHW Document 157 Filed 10/14/20 Page 2 of 3



via email a list of all (a) attorneys participating in the trial, along with their phone numbers and email

addresses; (b) witnesses who will participate in the trial. The public is invited to attend the trial on a

non-speaking basis by utilizing a dial-in number that will be provided on the docket.

    3. Submission of Exhibits. The parties shall prepare two binders for each witness. The first

binder (“Binder One”) shall be prepared by the party offering a witness. It shall contain the

witness’s declaration and all exhibits that the party offering that witness intends for the witness to

author at trial. The second binder (“Binder Two”) shall be prepared by the party opposing a

witness. Binder Two shall contain all exhibits that the opposing party intends for the witness to

view during cross-examination.

        By no later than October 21, 2020, Binder Twos shall be provided to every witness as well as

to opposing counsel. They shall be sealed and they shall, on the exterior of the binders, clearly

instruct the witnesses and opposing counsel not to open the binders until directed to do so.

Witnesses and opposing counsel shall not review Binder Twos until the cross-examinations begin.

        A hard copy and USB drive of Binder Ones shall be mailed to Chambers no later than

October 19, 2020. A hard copy and USB drive of Binder Twos shall be mailed to Chambers no later

than October 21, 2020.

    4. Remote Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure provides

that, for “good cause in compelling circumstances,” a witness may be permitted to testify by

contemporaneous transmission from a location other than the courtroom. Having found that good

cause in compelling circumstances exist here due to the COVID-19 pandemic, any witness called to

testify at the trial shall testify by contemporaneous transmission from a different location than the

Courtroom (“Remote Witness”). All Remote Witnesses shall be sworn in over remote means, and

such testimony will have the same effect and be binding upon the Remote Witness in the same

manner as if such Remote Witness was sworn in by the Court deputy in person in open court at the


                                                    2
         Case 1:17-cv-08987-GHW Document 157 Filed 10/14/20 Page 3 of 3



courthouse. The party offering the Remote Witness shall be responsible for ensuring that the

remote technology and all exhibits from all parties are supplied to the Remote Witness in hard copy

prior to trial. During the testimony, no person other than counsel may be present in the room from

which any Remote Witness who is a fact witness will testify during that witness’s testimony. While

the Remote Witness is testifying, he or she may not have in the room from which the Remote

Witness is testifying any documents except Binder One and Binder Two. Remote Witnesses other

than expert witnesses proffered by each side shall utilize the provided link only during the time they

are testifying. Upon the conclusion of his or her testimony, the witness shall disconnect from the

link.

    5. Courtroom Formalities. Although being conducted using videoconferencing solutions, the

trial constitutes a court proceeding, and any recording other than the official court version is

prohibited. No party may record images or sounds from any location. The formalities of a

courtroom must be observed. When called to testify, a Remote Witness must situate himself or

herself in such a manner as to be able to view the video screen and be seen by the Court.



Dated: October 14, 2020
New York, New York
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   3
